                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ALEX MOORE,                            )
                                       )
                    Plaintiff,         )
                                       )
v.                                     )
                                       )        Case No. CIV-17-1167-JD
SCOTT JAY, Sheriff and All Appointees, )
and Individually; DIANE BILBO, Captain )
and All Appointees, and Individually;  )
ASHLEY SCHONES, former Nurse of        )
Beckham County Jail, and Individually  )
                                       )
                    Defendants.        )

         ORDER ADOPTING REPORT AND RECOMMENDATION
       Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered on January 7, 2020 [Doc. No. 70] and the Objection to

the Report and Recommendation of Plaintiff Alex Moore (“Mr. Moore”) filed on January

28, 2020 [Doc. No. 71]. Under 28 U.S.C. § 636(b)(1), and based on Mr. Moore’s

Objection, this Court has conducted a de novo review of this matter.

       The Report and Recommendation addresses the Motion to Dismiss [Doc. No. 61]

filed by Defendant Ashley Schones (“Ms. Schones”). The Report and Recommendation

thoroughly analyzes the amended complaint and the claims against Ms. Schones under

governing legal standards and recommends dismissal of the claims asserted by Mr.

Moore against Ms. Schones for failure to state a claim. The Report and Recommendation

results in the dismissal of only Defendant Ashley Schones without prejudice and leaves

the other defendants in the lawsuit.
       In his Objection to the Report and Recommendation, Mr. Moore states he

disagrees “on all grounds” because he “did show and raise a claim” against Ms. Schones.

[Doc. No. 71 at 1-2]. The Objection concludes, however, that “Plaintiff agrees on this

ground only with the Magistrate [Judge] and wish[e]s to dis[]miss Schones from this

Complaint . . . .” [Doc. No. 71 at 2].

       The Objection presents no legal authority to overcome the through and well-

reasoned analysis by Judge Mitchell in her Report and Recommendation on the failure of

Mr. Moore to state a claim against Ms. Schones under Federal Rules of Civil Procedure

8(a) and 12(b)(6). And ultimately, Mr. Moore concludes in his Objection that he “agrees”

to the dismissal of Ms. Schones. Upon de novo review, the Court adopts and agrees with

the Report and Recommendation in its entirety. Even with liberal construction of Mr.

Moore’s pleadings as a pro se litigant, the Court agrees with the Report and

Recommendation that Mr. Moore’s general allegations fail to state a plausible claim

against Ms. Schones or provide her fair notice of the basis of the claims against her.

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 70],

and the amended complaint [Doc. No. 52] against Ms. Schones is DISMISSED without

prejudice.

       IT IS SO ORDERED this 18th day of February 2020.




                                             2
